 

Exhibit 10.5

 

RYERSON HOLDING CORPORATION

2014 OMNIBUS INCENTIVE PLAN

2015 PERFORMANCE UNIT AGREEMENT

 

This Performance Unit Agreement (the “Agreement”) is dated as of _________ (the
“Grant Date”) between Ryerson Holding Corporation, a Delaware corporation (the
“Company”), and ___________________________________ (the
“Participant”).  Capitalized terms not defined herein shall have the meaning
given such terms in the Ryerson Holding Corporation 2014 Omnibus Incentive Plan,
as amended from time to time (the “Plan”), a copy of which has been provided to
the Participant.

 

WITNESSETH

 

WHEREAS, the Company wishes to award to the Participant performance units
(“PSUs”), based on performance during the period commencing January 1, 2015 and
ending December 31, 2017 (the "Performance Period") and continued service
through the applicable vesting date, as hereinafter provided;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound
hereunder, agree as follows:

1.Grant.  Subject to the terms and conditions of this Agreement and the Plan,
the Company hereby grants to the Participant an award for a target number of
________ PSUs.  Such number of PSUs shall be subject to adjustment as provided
in Section 11 of the Plan.  Each PSU covered by this Agreement represents the
right to receive one share of Stock, or, in the discretion of the Committee, a
cash amount equal to the Fair Market Value of one share of Stock on the vesting
date, subject to the vesting requirements set forth in Paragraph 3.  The number
of PSUs that the Participant actually earns for the Performance Period (up to a
maximum of ________) will be determined by the level of achievement of the
Performance Objectives in accordance with Exhibit A attached hereto.

The Participant agrees to be bound by all of the terms, provisions, conditions
and limitations of the Plan (which are incorporated herein by reference) and
this Agreement.  To the extent any conflict may exist between any term or
provision of this Agreement and any term or provision of the Plan, the term or
provision of the Plan shall control.

2.Performance Objectives.

(a)The number of PSUs earned by the Participant for the Performance Period will
be determined after the end of the Performance Period based on the level of
achievement of the Performance Objectives in accordance with Exhibit A. All
determinations of whether Performance Objectives have been achieved, the number
of PSUs earned by the Participant, and all other matters related to this
Paragraph 2 shall be made by the Committee in its sole discretion.

(b)Following completion of the Performance Period and the availability of the
information used to calculate attainment of the Performance Objectives, (and if
such information is available, no later than June 30, 2018), the Committee will
review and certify in writing (a)

 

--------------------------------------------------------------------------------

 

whether, and to what extent, the Performance Objectives for the Performance
Period have been achieved, and (b) the number of PSUs that the Grantee shall
earn, if any, subject to satisfaction of the vesting requirements of Paragraph
3. Such certification shall be final, conclusive and binding on the Participant,
and on all other persons, to the maximum extent permitted by law.

3.Vesting.  The PSUs are subject to forfeiture until they vest. Except as
otherwise provided herein, the PSUs will vest and become nonforfeitable on the
date (the "vesting date") that is the later of (i) the third anniversary of the
Grant Date, and (ii) the date the Committee certifies the achievement of the
Performance Objectives in accordance with Paragraph 2(b) , in either case
subject to (a) the achievement of the minimum threshold Performance Objective
for payout set forth in Exhibit A attached hereto, and (b) the Participant’s
continuous employment or service with the Service Recipient from the Grant Date
through the vesting date. The number of PSUs that vest and become payable under
this Agreement, if any, shall be determined by the Committee based on the level
of achievement of the Performance Objectives set forth in Exhibit A.

4.Restrictions and Forfeiture.  The Participant may not sell, assign, transfer,
pledge or otherwise encumber or dispose of the PSUs covered by this Agreement,
and any attempt to do so shall be void.  If the Participant experiences a
Termination for any reason at any time before all of his or her PSUs have
vested, the Participant’s unvested PSUs shall be automatically forfeited upon
such Termination and neither the Company nor any Affiliate shall have any
further obligations to the Participant under this Agreement.

5.Rights as Shareholder.  The Participant shall have no rights as a shareholder
with respect to PSUs covered by this Agreement, including, but not limited to,
voting rights and the right to receive or accrue dividends or dividend
equivalents, unless and until shares of Stock are delivered pursuant to
Paragraph 7.

6.Withholding of Taxes.  The obligation to register shares of Stock or pay any
amounts hereunder on the Delivery Date shall be subject to the Participant
satisfying applicable federal, state and local tax withholding
requirements.  The Committee, in its discretion, may permit or require the
Participant to satisfy the federal, state and/or local withholding tax, in whole
or in part, by (i) electing to have the Company withhold shares of Stock, (ii)
by permitting the Participant to return previously acquired shares of Stock to
the Company, or (iii) implementing such other arrangements (including
"sell-to-cover") as are satisfactory to the Committee; provided, however, that
the Company must limit the number of shares withheld to satisfy the tax
withholding requirements with respect to the Award to the extent necessary to
avoid adverse accounting consequences.

7.Delivery of Shares.  For each PSU that becomes earned and vested hereunder,
one share of Stock shall be registered in the Participant’s name or, if the
Committee has determined pursuant to Paragraph 1 hereof to settle the PSUs in
cash, an amount in cash equal to the Fair Market Value of one share of Stock on
the vesting date shall be paid to the Participant, on the Delivery Date.  The
“Delivery Date” shall be a date specified by the Committee that is not later
than 60 days following such vesting date[, but in any event shall be not later
than December 31 of the 3rd calendar year following the calendar year in which
the PSUs are granted].  Any fractional PSU becoming vested shall be payable in
cash on the Delivery Date.  In no event shall the Participant be permitted,
directly or indirectly, to designate the Delivery Date.

2

 

--------------------------------------------------------------------------------

 

8.Employment or Service of Participant.  Nothing in this Agreement shall be
construed as constituting an agreement or understanding of any kind or nature
that the Service Recipient shall continue to employ or engage the Participant,
nor shall this Agreement affect in any way the right of the Service Recipient to
terminate the employment or service of the Participant at any time.

9.Clawback or Recoupment Policy.  PSUs awarded under this agreement, shares of
Stock delivered in payment of such PSUs, and any gains or profits on the sale of
such shares of Stock shall be subject to any “clawback” or recoupment policy
adopted by the Company.

10.No Section 83(b) Election.  The Participant may not make an election under
section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
PSUs.

11.Governing Law.  This Agreement shall be governed by Delaware law (without
reference to principles of conflicts of laws), to the extent not governed by
Federal law.

12.Code Section 162(m).  All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.



[signatures on following page]

 




3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

PARTICIPANTRYERSON HOLDING CORPORATION

 

By:

Participant’s Signature

 



DateDate

4

 